[gpoe5qehrsjn000001.jpg]Exhibit 10.1

 

[________]

 

 

[________], 2020

 

Subject: Non-executive director letter of appointment dated [___________] (the
Letter)

 

Dear [_______],

This letter confirms our recent discussions in relation to your decision to not
stand for re-election to the board of directors (Board) of Quotient Ltd
(Company) at the next Annual General Meeting of the shareholders of the Company
(AGM).

The Letter will terminate by mutual consent on the earlier of (i) the date of
the AGM or (ii) October 29, 2020 (Termination Date).  Until the Termination
Date, the Company will continue to pay, on a monthly basis, the balance of the
non-employee director annual cash retainer and committee fee relating to your
service as a director and a member of the [_________] Committee.

In consideration of your decision to not seek re-election to the Board and
notwithstanding anything to the contrary contained in the Letter, the Company's
2014 Stock Incentive Plan, as amended, (the Plan), and Restricted Stock Unit
(RSU) and Option Award Agreements, (i) all your issued but unvested RSU’s will
remain outstanding and vest on their regularly scheduled vesting dates ; and
(ii)  all your issued but unvested stock options (Options) will remain
outstanding  and their vesting date shall be accelerated to the Termination
Date.  All vested options will remain exercisable until the tenth anniversary of
their respective grant dates and will be forfeited if not exercised before
expiry of their respective terms.  Exhibit A sets forth a list of your
outstanding Options and RSU’s.

For the sake of completeness and except as otherwise indicated above, the terms
and conditions of the Plan, will continue to apply to your RSU’s and Options, in
particular the Change in Control provisions.

It is also incumbent on me to highlight that your duties of confidentiality owed
to the Company (including under the Letter) will survive the termination of the
Letter and the termination of your office as a director of the Company, and I
would also like to take the opportunity to remind you of your obligations under
clause 9 of the Letter in relation to the return of Company- and group-related
documents, records, papers and other property.

Further, the Company agrees that should you be involved in any claim or
litigation concerning the Company after the Termination Date (Post Termination
Claims), the Company will defend and indemnify you, in accordance with the
Company’s Articles of Association and the Officer’s Indemnity Agreement dated
[________________].  In addition, the coverage contained in the Company’s
Director’s & Officer’s Insurance Policies shall be available to you with respect
to any Post Termination Claims.

Quotient Limited

Registered in Jersey, Channel Islands, number 109886

Registered office – 28 Esplanade, St Helier, Jersey, JE2 3QA, Channel Islands

Correspondence address - PO Box 1075, JTC House, 28 Esplanade, St Helier,
Jersey, JE4 2QP, Channel Islands

Page 1/2

 

--------------------------------------------------------------------------------

[gpoe5qehrsjn000001.jpg]Exhibit 10.1

The terms of this agreement have been approved by the Board, whose approval has
been or will be documented in a formal Board resolution.  We both agree to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of our agreement.  It is understood and agreed that the
provisions of our agreement shall inure to the benefit of, and be binding upon,
the permitted successors and assigns of the parties hereto.

By signing this letter, you confirm and acknowledge that your decision to not
stand for re-election to the Board of the Company is not the result of any
disagreement with the company on any matter relating to the Company's
operations, policies or practices.

I trust this letter faithfully summarises our mutual agreement and I would be
grateful if you would return to my attention a countersigned copy of the same to
indicate your acceptance of its terms.

I personally and on behalf of the Company and its Board thank you for a mutually
beneficial collaboration over these years and wish you success in the future.

 

Yours faithfully,

 

 

[_________________]

 

I confirm and agree to the terms set out in this letter

Signed on [__________] 2020

 

_____________________________

[_____________________]
Non-executive director

 

Quotient Limited

Registered in Jersey, Channel Islands, number 109886

Registered office – 28 Esplanade, St Helier, Jersey, JE2 3QA, Channel Islands

Correspondence address - PO Box 1075, JTC House, 28 Esplanade, St Helier,
Jersey, JE4 2QP, Channel Islands

Page 2/2

 